232 F.2d 636
WATERBURY METAL STAMPING COMPANY, Plaintiff-Appellant,v.ADS METAL PRODUCTS COMPANY, Inc., Defendant-Appellee.
No. 342.
Docket 23837.
United States Court of Appeals Second Circuit.
Argued April 12, 1956.
Decided May 3, 1956.

Appeal from the United States District Court for the Eastern District of New York; Leo F. Rayfiel, Judge.
Waterbury Metal Stamping Company appeals from a judgment holding invalid Claims 1 and 2 of Patent No. 2,613,420 for "Buckle for Holding Ribbons" issued to it on October 14, 1952, on application of its assignor, Max Brown, and dismissing its action for patent infringement, while giving judgment for the defendant on the latter's counterclaim seeking a declaration of such invalidity.
Albert C. Nolte, New York City (Clarence M. Crews and Albert C. Nolte, Jr., New York City, on the brief), for plaintiff-appellant.
Fritz Ziegler, New York City, for defendant-appellee.
Before CLARK, Chief Judge, and MEDINA and HINCKS, Circuit Judges.
PER CURIAM.


1
The judgment below is affirmed on the findings of fact, conclusions of law, and opinion of District Judge Rayfiel, D. C., 131 F. Supp. 301.